Citation Nr: 0614731	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder 
with arthralgia and, if so, whether the reopened claim should 
be granted.

2.  Entitlement to a compensable rating for a right lower leg 
scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1940 to August 1945.  

The matters before the Board of Veterans' Appeals (Board) are 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In May 2006, the veteran, sitting at the RO, testified at a 
hearing via video conference with the undersigned, sitting at 
the Board's central office in Washington, D.C. 

The Board observes that although the RO, in December 2004, in 
effect, reopened the claim for entitlement to service 
connection for a back disorder with arthralgia (previously 
denied in October 1951) and denied it on the merits, the 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional matter, 
and the Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  The Board has recharacterized that 
issue accordingly.

In May 2006, the Board granted a motion by the veteran to 
advance his appeal on the Board's docket.

For the reasons explained below, the claims for service 
connection for a back disorder with arthralgia and a 
compensable rating for a right lower leg scar are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  An unappealed RO decision in October 1951 denied service 
connection for a back disorder, described as "arthralgia," 
based on a finding that the veteran did not have a back 
disorder which was either incurred or aggravated by his 
service.  The veteran was notified of the RO's action.

2.  Evidence received since the October 1951 RO decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim in that it shows an etiological 
relationship between current back problems and the veteran's 
military service; and, it raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the October 1951 RO decision denying 
service connection for arthralgia is new and material, and 
such claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001, and as the instant 
petition to reopen (service connection claim for a back 
disorder) was filed in June 2003, it applies here.]


It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006) (all those 
notice documents should be evaluated in the context of the 
prior, relatively contemporaneous communications from the 
RO).

Factual Background

The veteran's service medical records show that he was 
injured in September 1941 upon being caught in a mule 
stampede.  However, no back-related complaints or diagnoses 
were made during his medical treatment which followed.  

The veteran submitted a claim seeking service connection for 
a back condition in August 1951.

On September 1951 VA examination, the veteran complained of 
low back pain, but a back-related disorder was not diagnosed, 
and X-ray examination was negative.  

Service connection for a back disorder, described as 
"arthralgia," was denied by the RO in October 1951; the RO 
finding that the veteran did not have a back disorder which 
was either incurred or aggravated by his service.  See 
October 1951 letter.  The veteran did not appeal this 
decision and it became final.

The veteran next sought to reopen his claim for a back 
disorder in June 2003.  

Of record are private medical opinions, dated in April and 
July 2004.  In April 2004, D.H.O., III, M.D., essentially 
opined that the veteran had chronic low back pain and 
associated degenerative disease of the lumbar spine as a 
result of his being kicked in the low back by a mule, while 
in the service.  The physician is not shown to have had an 
opportunity to review the veteran's claims file prior to 
providing his opinion.


In July 2004, a FNP (family nurse practitioner)/MSN (Master 
of Science in Nursing) opined that the veteran had cervical 
problems which were "more likely than not" resulted from an 
inservice injury.  She added that the veteran's cervical 
problems "more likely than not" resulted in the veteran 
developing low back problems.  The nurse reported that she 
had an opportunity to review other previously dated medical 
records prior to supplying her opinion.

Law and Regulations

Generally, a final VA RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new definition applies.  The revised definition requires 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The veteran has been advised of the 
revised definition of "new and material evidence."  See 
April 2004 statement of the case (SOC).

Analysis

As previously indicated, the RO denied service connection for 
a back disorder in October 1951, finding that the veteran, 
essentially, did not have back disorder which was either 
incurred or aggravated by his service.

Evidence added to the record since the October 1951 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran did not 
have back disorder which was either incurred or aggravated by 
the veteran's military service, evidence showing that such an 
etiological relationship exists (see July 2004 letter from 
the FNP/MSN) tends to relate to an unestablished fact 
necessary to substantiate the claim.  Hence, the additional 
evidence received is both new and material, and the claim of 
service connection for a back disorder with arthralgia may be 
reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a back disorder 
with arthralgia, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder with arthralgia is 
reopened, and the appeal is, to that extent, granted.


REMAND

The reopening of the claim for service connection for a back 
disorder with arthralgia triggers certain duty to assist 
provisions of the VCAA, which must be met prior to de novo 
review of the claim.  The duty to assist includes obtaining 
relevant medical reports and examinations where indicated by 
the facts and circumstances of the individual case.  The 
veteran currently suffers from chronic low back pain, 
symptoms consistent with radiculopathy, and degenerative 
disease of the lumbar spine.  See April 2004 private 
physician letter from D.H.O., III, M.D.  Cervical disorders, 
to include radiculopathy and degenerative changes, are also 
reported to be present.  See July 2004 letter from the 
FNP/MSN.  Whether the veteran has a back disorder (cervical 
or lumbar) which is related to service is a medical question 
best resolved by competent medical opinion.

Concerning both matters currently perfected for appeal to the 
Board, the veteran testified in May 2006 that he had gone to 
the VA medical facility in Greenville, North Carolina for the 
last few years to get prescriptions filled.  See pages 6 and 
7 of hearing transcript (transcript).  Review of the claims 
file shows that the most recent VA medical records on file 
are dated in June 2003.  Hence, there appear to be some 
pertinent medical records (which may affect the disposition 
of each of the instant claims) that are not yet associated 
with the claims file.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also at his May 2006 hearing, the veteran indicated that he 
had been treated by a private physician, Dr. W.B. for the 
past 5 years.  See page 5 of transcript.  Records showing 
treatment afforded the veteran from this doctor are on file; 
however, the most recent one is dated in July 2003.  It does 
not appear that any attempt has been made to obtain records 
dated since July 2003.  Such records may contain information 
bearing on the veteran's claims.

The Board also notes that on March 31, 2006, the Court issued 
a decision in the appeal of Kent v. Nicholson, No. 04-181, 
which held, in pertinent part, that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require the VA by way 
of a specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Review 
of the record does not reveal that the veteran was provided 
with a notice letter of such specificity, and this notice 
must be provided to the adjudication of this issue.  Mayfield 
v. Nicholson, supra.

The veteran essentially claims that his service-connected 
right lower scar has worsened since he was last examined.  He 
testified in May 2006 that the affected area (i.e., shin) is 
tender and inflamed, and that he has flare-ups about twice a 
month.  See page 3 of transcript.  He added that the 
surrounding bone often aches and is sore.  See pages 3 
through 5 of transcript.  

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Here, the veteran was last afforded a VA fee-
basis skin examination in January 2004.  Hence, the veteran 
should be scheduled for a new examination.  

The Board observes that two color photographs, dated in July 
2004, are of record and show various marks in the area of the 
shin.  To this, the Board observes that the veteran's 
service-connected scar, as noted as part of the October 1951 
RO rating decision, was located at the anterior portion of 
the right leg, just above the ankle, according to the 
September 25, 1941 service medical record entry.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.	The RO must send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claim on appeal, 
as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).
2.	The RO should also send the 
veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) that 
(a) notifies the veteran of the 
evidence and information 
necessary to reopen the claim, 
(i.e., describes what new and 
material evidence is under the 
standard in effect pursuant to 
the regulatory changes made 
effective on August 29, 2001); 
and (b) notifies the veteran of 
what specific evidence would be 
required to substantiate the 
element or elements needed to 
grant the veteran's service 
connection claim (i.e., medical 
evidence showing an etiologic 
relationship between any 
diagnosed back-related disorders 
and the veteran's period of 
service, to include his 
involvement in a 1941 mule 
stampede accident).  This notice 
is outlined by the Court in Kent 
v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006). 

3.	The RO should obtain all records 
associated with the veteran's 
treatment at the Greenville, 
North Carolina VA medical 
facility, for the period from 
June 2003 to the present.  

4.	With the veteran's cooperation, 
the RO should obtain for the 
record copies of the complete 
records of treatment he received 
from Dr. W.B., 1704 S. Glendale 
Drive, Wilson, North Carolina, 
27893, for the period from July 
2003 to the present.  If these 
records cannot be obtained, the 
attempt to obtain them should be 
documented for the record.
5.	The veteran should then be 
scheduled for a VA orthopedic 
examination to determine the 
etiology of any back (cervical 
and/or lumbar) disorder found to 
be present, to include whether it 
is related to his period of 
service.  A complete history of 
the claimed disorder should be 
obtained from the veteran.  All 
indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail.  The veteran's claims 
folder should be reviewed by the 
examiner in conjunction with the 
examination.  

a.	The examiner is requested to 
render an opinion as to 
whether the veteran has a 
currently diagnosed back 
disorder.  If such 
disability is found, an 
opinion should be provided 
as to whether it is at least 
as likely as not (i.e., at 
least a 50-50 probability) 
that any such disability 
found is related to the 
veteran's period of service 
(to include the veteran's 
involvement in a September 
1941 mule stampede noted in 
the service medical records) 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability). 

b.	 In rendering an opinion, 
the VA examiner is requested 
to specifically comment on 
the April and July 2004 
private medical opinions 
from Dr. D.H.O., III, and 
the FNP, respectively, which 
essentially relate cervical 
and lumbar spine disorders 
to the veteran's period of 
service.  A complete 
rationale for all opinions 
expressed should be 
provided.  The claims file 
must be provided to the 
examiner prior to 
examination and the examiner 
should indicate if the 
veteran's medical records 
were reviewed.

NOTE:  The term "at least 
as likely as not" does not 
mean merely within the realm 
of medical possibility, but 
rather that the weight of 
medical evidence both for 
and against a conclusion is 
so evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

6.  The RO should schedule the 
veteran for a VA examination to 
determine the current severity of 
his service-connected right lower 
leg scar (located at the anterior 
portion of the right leg just above 
the right ankle).  All indicated 
tests and studies should be 
performed, including color 
photographs if warranted, and all 
clinical findings reported in 
detail.  

a. The examination report 
should contain a complete 
description of the scar, its 
size, as well as a description 
of any disability, tenderness 
or functional limitation that 
is attributable to them.  If 
diminished function of the 
right leg is found, the 
examiner should state what 
condition causes such loss of 
function.  

b. The examiner should 
indicate, with respect to each 
of the right lower leg scar 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-connected 
right lower leg scar.

7.  The RO should then readjudicate 
the veteran's claims on a de novo 
basis.  If either claim remains 
denied, the veteran and his 
representative should be furnished 
an appropriate supplemental SOC 
(SSOC) and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, 
for further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


